DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019, 03/10/2020, 03/16/2020, 08/18/2020 and 10/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
Regarding claim 1, a tempered medium is recited in line 5, and the same tempered medium is discharged in line 6, (as interpreted by specification [0025]), then second occurrence of tempered medium should positively recite back to the previously recited tempered medium.  .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 20 recites the limitation "the upper recess and the lower recess" inline 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21-23 are also rejected as being depended on a rejected base claim
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-13, 15-19 are rejected under 35 U.S.C. 102 as being anticipated by Suzuki (U.S. Publication 20130038321).
Regarding claim 1, Suzuki discloses an apparatus for checking a component, comprising: 
a sample holder with a module (as shown in fig. 5 (indent 1,1A)) for receiving at least one component (as shown in fig. 5 (indent 2) (as explained in [0029] The entire structure of the magnetic sensor inspection apparatus 1 is defined using a frame 2 equipped with which six magnetic field generating coils 3 to 8 and a single probe card 9. The frame 2 is equipped with a movable stage 12 for mounting a sensor aggregation 11 which is a wafer-like array of magnetic sensors 10)); 
at least one magnetic field generator (as shown in fig. 1 (indent 1)) for generating a magnetic field around the module (as explained in [0029] The entire structure of the magnetic sensor inspection apparatus 1 is defined using a frame 2 equipped with which six magnetic field generating coils 3 to 8 and a single probe card 9. The frame 2 is equipped with a movable stage 12 for mounting a sensor aggregation 11 which is a wafer-like array of magnetic sensors 10); 
an inlet for feeding a tempered medium into the module (as shown in fig. 5 via (indent 3 within 1A) as explained in [0050] the temperature controller 29 controls a heating medium to circulate through the heating temperature circulation tube 28 in response to an instruction from the test controller 26); and 
an outlet for discharging a tempered medium from the module (as shown in fig. 5 via (indent 4 within 1A) as explained in [0050] the temperature controller 29 controls a heating medium to circulate through the heating temperature circulation tube 28 in response to an instruction from the test controller 26)).

    PNG
    media_image1.png
    742
    1369
    media_image1.png
    Greyscale

Regarding claim 2, Suzuki further discloses wherein the sample holder has at least one inlet opening for guiding on the tempered medium from the inlet into the module and at least one outlet opening of the tempered medium from the module to the outlet (as shown in fig. 5 via (indent 3-4) as explained in [0050] the temperature controller 29 controls a heating medium to circulate through the heating temperature circulation tube 28 in response to an instruction from the test controller 26)) and wherein the at least one component is arranged between the inlet opening and the outlet opening (as shown in fig. 5 (indent 2 is between 3-4)).
Regarding claims 6-9, Suzuki further discloses wherein the magnetic field generator comprises a plurality of coils (as shown in fig. 1 (indent 1)).
Regarding claim 10, Suzuki further discloses wherein the at least one component is arranged substantially at the common intersection of the axes of the plurality of the coils (as shown in fig. 1 (indent 1 w.r.t 2)).
Regarding claims 11-12, Suzuki further discloses wherein the sample holder has several connecting elements for contacting the component (as shown in fig. 5 (indent 5)).
Regarding claim 13, Suzuki further discloses wherein the sample holder has guiding channels which conduct the tempered medium about the component (as shown in fig. 5 (indent 6)).
Regarding claim 15, Suzuki further discloses further comprising a control device for controlling the temperature of the tempered medium (as shown in fig. 5 (indent 7)).
Regarding claim 16, the method recited is intrinsic to the apparatus recited in claim 1, as disclosed by Suzuki (U.S. Publication 20130038321) as the recited method steps will be performed during the normal operation of the apparatus, as discussed above with regard to claim 1.

Regarding claim 17, Suzuki further discloses comprising changing the environmental parameters (as explained in [0044] The temperature controller 29 changes the temperature of a heating medium based on the temperature of the stage 12 which is detected with the stage temperature sensor 30, thus controlling the surface temperature of the stage 12 to match the predetermined temperature Ta).
Regarding claim 18, Suzuki further discloses contacting the component and carrying out the checking (as explained in [0034] via probes 13, a single probe card 9 having a rectangular shape with a length of 10 cm for each side is equipped with twenty-five sets of probes 13 which can be concurrently brought into contact with twenty-five magnetic sensors 10 (i.e. 5.times.5 
Regarding claim 19, Suzuki further discloses guiding the sample holder through the apparatus in a continuous process (as explained in [0044] where unit 12 is movable holding the sensors, position is changed based on probes 13 location).
10.	Claims 20-23 are rejected under 35 U.S.C. 102 as being anticipated by Stevens (U.S. Publication 6191599).
Regarding claim 20, 21, Stevens discloses a sample holder (as shown in fig. 2 (indent 1 )) comprising an upper part (as shown in fig. 2 (indent 2)) and an inlet opening (as shown in fig. 2 (indent 3)); and a lower part (as shown in fig. 2 (indent 4)) and an outlet opening (as shown in fig. 2 (indent 5)); wherein the upper recess (as shown in fig. 2 (indent 6)) and the lower recess (as shown in fig. 2 (indent 7)) upon joining the upper part with the lower part form a cavity for receiving a component (as shown in fig. 2 (indent 8) between indent 6-7); and wherein the component is arranged in the cavity such that a tempered medium flows through the cavity around the component (as shown in fig. 2 via (indents 3-5)).

    PNG
    media_image2.png
    667
    781
    media_image2.png
    Greyscale

Regarding claim 22, Stevens further discloses wherein the sample holder has guiding channels for directing the tempered medium around the component (as shown in fig. 5 (indent 9)).

    PNG
    media_image3.png
    611
    812
    media_image3.png
    Greyscale

Regarding claim 23, Stevens further discloses further comprising connecting elements for electrically contacting the component (as shown in fig. 1 (indent 1)).

    PNG
    media_image4.png
    652
    777
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Publication 20130038321) in view of Tiengtum (U.S. Publication 2013008628).
Suzuki discloses the claimed invention above except:
Regarding claim 3, Suzuki does not explicitly teach wherein the sample holder comprises two parts and a cavity in the module is formed by mutually opposite recesses in both of the two parts or by a recess in one of the two parts.
However Tiengtum in a relevant art of testing IC chip teaches wherein the sample holder (as shown in fig. 1 (indent 1)) comprises two parts (as shown in fig. 1 (indent 2-3)) and a cavity (as shown in fig. 1 (indent 4)) in the module is formed by mutually opposite recesses in both of the two parts or by a recess in one of the two parts (as shown in fig. 1 (indent 2-4)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Tiengtum in Suzuki to gain the advantage of an improved temperature control system for chip testing at low cost efficiently controlling the temperature of an IC chip under test [Tiengtum [0005]].         

    PNG
    media_image5.png
    528
    699
    media_image5.png
    Greyscale
                                                

Regarding claim 4, Suzuki does not explicitly teach a movable element for pressing together the two parts of the sample holder.
However Tiengtum in a relevant art of testing IC chip teaches a movable element for pressing together the two parts of the sample holder (as shown in fig. 1 via (indent 5)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Tiengtum in Suzuki to gain the advantage of an improved temperature control system for chip testing at low cost and efficiently securing the device with movable parts [Tiengtum [0005]].         

    PNG
    media_image6.png
    497
    626
    media_image6.png
    Greyscale

12.	Claims 5 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Publication 20130038321) in view of Stevens (U.S. Publication 6191599).
Suzuki discloses the claimed invention above except:
Regarding claim 5, Suzuki does not explicitly teach wherein the inlet and the outlet are arranged such that the sample holder can be positioned between the inlet and the outlet.
However Stevens in a relevant art teaches an IC device under test temperature control fixture teaches wherein the inlet and the outlet are arranged such that the sample holder can be positioned between the inlet and the outlet (as can be seen in fig. 1 where indent 2 shows the heat transfer medium, flowing through indent 3 which contains wire (indent 1)).


    PNG
    media_image7.png
    661
    872
    media_image7.png
    Greyscale

Suzuki discloses the claimed invention above except:
Regarding claim 14, Suzuki does not explicitly teach wherein the at least one component has contact wires around which the tempered medium flows.
	However Stevens in a relevant art teaches an IC device under test temperature control fixture teaches wherein the at least one component has contact wires around which the 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Stevens in Suzuki to gain the advantage of improved functionality of semiconductor devices in a well monitored and controlled environment [Stevens [col 1]].                                                         

Examiner Notes
13. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (U.S. Patent 7768777) discloses Electronic package with direct cooling of active electronic components
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858